Notice of Pre-AIA  or AIA  Status
Claims 1, 2, 5-11 and 14-18 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
3.        The amendment filed on 06/02/2022 has been entered and considered by the examiner. By the amendment, claim 1, 10 and 14 are amended. In view of the amendments made, examiner withdrawn the 101 rejection and still maintained the 112 and 103 rejection and an explanation is given below. 
                                                          

                                                               Response to 112 Arguments

Applicant arguments
Applicant submits that the claimed “infrastructure module” and “logistics service module” are not generic placeholders, but rather elements that are expressly supported by the specification as filed. Reconsideration and withdrawal of the Examiner’s rejections under 35 U.S.C. § 112 are therefore respectfully requested.

Examiner response
The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, note that “For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b)” [MPEP 2181 II.B]. The specification, at [0037]- [0038], discloses “The DTMT system 100 can be implemented as a software platform comprising various hardware and software components” the DTM. System 100 is hosted on a local or on premises computer system (e.g. at the construction owner’s offices) with hardware and software resources to facilitate local or remote access. However, no algorithms are disclosed for the claimed functionality for which the “infrastructure module” and “logistics service module” works.  As regards functionality, the specification describes the various functionalities in terms that are the same (or minor variations) of the claim language itself rather than disclosing algorithms for implementing the functionality. Accordingly, claims 1-2 and 5-9 are indefinite (either directly or via dependency) for lack of disclosure of an algorithm to implement the claimed functionality.

Examiner’s recommendation on resolving clarity issues:
Given that the description in the specification is the same (or a minor variation) of the claim language itself, it is recommended to amend the claims so that 35 USC §112(f) is not invoked. This would resolve the clarity issues regarding the absence of the disclosure of algorithms for performing the functionality.
For example, claim 1 could be amended as follows:
A system for managing a construction project, the system comprising:
a communication interface;
a processor and at least one memory storing computer-readable instructions  when executed, cause the at least one processor for:


establishing a three-dimensional plan model of the construction project in the virtual environment using a second subset of the data, the second subset of data comprising one or more data points containing geo-location information of one or more planned components; 
overlaying the first subset of data in spatial relation with the second subset of data by placing both subsets of data on a common geo-coordinate grid of the virtual environment; 
digitally rendering a civil cross section of the digital twin overlaid with the plan model at a plane of the common geo-coordinate grid, the plane intersecting at least one of the one or more planned components; and 


Also, for example, dependent claim, claim 5 could be amended as follows:
The system of claim 1, wherein the computer-readable instructions, when executed, cause the at least one processor to 

Also, for example, dependent claim, claim 7 could be amended as follows:
The system of claim 1, wherein the computer-readable instructions, when executed, cause the at least one processor to 


Also, for example, dependent claim, claim 8 could be amended as follows:
The system of claim 1, wherein the computer-readable instructions, when executed, cause the at least one processor to record to track the location and availability of at least one of tools, personnel, vehicles, transport systems, construction equipment, parts, components, sub-structures required for the construction project based on the geo-location information contained in the first subset of the data.

Also, for example, dependent claim, claim 9 could be amended as follows:
The system of claim 1, wherein the computer-readable instructions, when executed, cause the at least one processor to 

Prior art Arguments
Applicant arguments
Bosche, as understood, describes a system of comparing as-built Mechanical, Electrical and Plumbing (MEP) components with planned MEP components. The MEP components analyzed by the Bosche system “essentially includes pipes, and some conduits and ducts” (e.g., see Bosche, Abstract), which is not the same as the entire construction sites that are managed by the system claimed in claim 1. Accordingly, it is submitted that Bosche is not citable against claim 1 for obviousness as it is not in the same field of endeavor as the claimed subject matter nor is it reasonably pertinent to the particular problem with which the applicant was concerned (see MPEP 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103).

Examiner response
Applicant arguments for obviousness is not persuasive. BIM is a complex design and construction process that helps architect to create innovation building in the future. See Bosche conclusion-This paper presented a novel approach to automatically recognize and identify objects with circular cross-sections (e.g. pipes) in 3D TLS data acquired from construction sites, and given the project's 3D design BIM model.  Also MEP components are the construction components since they are used in building systems, their design and quality are essential to building inspections. Such as metal components, plumbing components and mechanical components.  

Applicant arguments
Furthermore, even if Bosche is citable against claim 1 for obviousness, it is submitted that Bosche does not disclose the claimed feature of “... digitally rendering a civil cross section ...at a plane ... intersecting at least one of the one or more planned components ... to enable determination of construction progress”. First, Bosche does not teach or suggest any element equivalent or analogous to “...the plane intersecting at least one of the one or more planned component...” recited in claim 1. In Bosche, circular cross-sections are extracted, but the cross-sections are not extracted along a plane that intersects “planned components” of the MEP model. Second, Bosche is completely silent about the idea of “digitally rendering’ a civil cross section “to enable determination of construction progress”. Bosche presents an approach to automatically recognize objects with circular cross-sections (i.e. “the system automatically detects 1176 as-planned circular cross-sections and 164 as-built circular cross-sections”, see page 207 of Bosche cited by the Examiner), which is contrary to the idea of digitally rendering a civil cross section for display to enable determination of construction progress as recited in claim 1.

Examiner response
Applicant arguments is based on fig 3, which is not clearly described in the specification whether the plane intersects one or more planned components. Bosche teaches a plane surface section 2.1 and 2.2 -For detecting specified simple parametric surfaces, such as planes, cylinders, spheres and tori in point clouds, transform approaches have been considered, in particular the Hough transform that is used here (see Section 2.2 for details). See fig 2-3 and section 3.2 match cross-sections. See section 3.4-This method generates the best fitting centerline (filtering out any false cross-sections) from the group of cross-sections, and then uses this centerline along with the cross-sections radius to generate cylinders representing the straight pipe. In their approach, it is assumed that most cylindrical MEP components are built in orthogonal directions along the main axes of a facility(plane). Circular cross-sections should then be identifiable in 3D point cloud data slices taken along those three directions. The recognition of cylindrical pipes could then be inferred from the set of circular cross-sections detected in slices along each of the directions. Also with the matching technique see page 202- it has already been proven to be valuable for construction managers to help them track progress, control quality, monitor health, as well as create as-built 3D models of facilities. Thus, Bosche teaches digitally rendering a civil circular cross-section of the build objects over the planned MEP objects in 3D point clouds that helps the construction manager to track project progress in the construction site. The centerline along the circular cross-sections consists of build and planned MEP objects intersecting the plane surface. 


Claim Interpretation
5.          The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.     The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.              This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an infrastructure module for…..” in claim 1 and “a logistics service module to maintain….” in claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.          Claims 1-2 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitations “an infrastructure module for….”. These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders “an infrastructure module” coupled with functional language “for generating a digital twin of the construction project …”, “establishing a plan model of the construction project …”, overlaying the first subset of data in spatial relation…” and digital rendering a civil cross section…” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function (e.g., the computer and the algorithm). The written description does not include the structural elements to carry out these specifically claimed functions.
Claims 2 and 5-9 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 2-9 are rejected for the reasons set forth above regarding claim 1 as a result.
8.          Claim 8 recite the limitations “a logistics service module to maintain ....” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders “a logistics service module” coupled with functional language “to maintain a record track the location …” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. (e.g., the computer and the algorithm)  The written description does not include the structural elements to carry out these specifically claimed functions.



Claim Rejections - 35 USC § 112, Second Paragraph

9.           The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
10.         Claim 1 recites the limitations “an infrastructure module for….”. These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders “an infrastructure module” coupled with functional language “for generating a digital twin of the construction project …”, “establishing a plan model of the construction project …”, overlaying the first subset of data in spatial relation…” and digital rendering a civil cross section…” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. (e.g., the computer and the algorithm) The written description does not include the structural elements to carry out these specifically claimed functions.
Claims 2 and 5-9 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 2-9 are rejected for the reasons set forth above regarding claim 1 as a result.
Claim 8 recite the limitations “a logistics service module to maintain ....” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders “a logistics service module” coupled with functional language “to maintain a record track the location …” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. (e.g., the computer and the algorithm)  The written description does not include the structural elements to carry out these specifically claimed functions.
Applicant may: (a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

For the purposes of further examination, given that there is no guidance in the specification for implementing the functionality, the claims are interpreted such that the scope covers any manner of performing the claimed functionality by a combination of hardware and software [see MPEP 2181 II.B – “To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming”].


Claim Rejections - 35 USC § 103
11.               In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


14.           Claims 1-2, 6-7, 9-11, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Ladha al. (PUB NO: US 20180012125 A1), hereinafter Ladha in view of Golparvar-Fard et al. (PUB NO: US 20130155058 A1), hereinafter Golparvar-Fard and further in view of Bosche et al. ("The value of integrating Scan-to-BIM and Scan-vs-BIM techniques for construction monitoring using laser scanning and BIM: The case of cylindrical MEP components.”)

Regarding claim 1
Ladha teaches a system for managing a construction project (see abstract- technique for monitoring construction of a structure. The components are mapped to corresponding components of an architect's three-dimensional design of the building, and the installation of the components is checked for accuracy.  see para 004-FIG. 2 is a flow diagram illustrating an example process of monitoring progress of a construction project) comprising:
a communication interface; (See para 52-computer system 135 is able to provide construction progress status. FIGS. 4 and 5 provide examples of interfaces for providing construction progress status. FIG. 4 is an illustration of a web interface that provides a milestone progress status for several groups of tasks of a building construction project. FIG. 5 is an illustration of an application running on a mobile device that provides historic progress towards a project milestone.)

a data ingestion module for receiving data associated with the construction project from a plurality of data sources through the communication interface; (see para 53-54-At block 205, a computer system receives data derived from sensor readings related to a structure under construction. Examples of sensors include a LIDAR device, an imaging device (e.g., a camera, a video camera, a mobile device, etc.--examples of mobile devices include a smartphone, a portable media device, a tablet computer, a laptop computer, a wearable device, etc.), a sonar device, a radar device, a humidity measuring device, a reflectivity measuring device, a temperature measuring device, a sound measuring device, a density measuring device, a chemical measuring device, a depth sensor, a Kinect sensor, among others. The sensor data can be of one portion of a structure, such as one room of a building, can be of an entire structure, can be of an entire structure and some amount of surrounding environment, etc.)

an infrastructure module for generating a three-dimensional digital twin of the construction project in a virtual environment using a first subset of the data, ((SEE PARA 56-At block 215, based on a convolution neural network (CNN), the computer system identifies components related to the structure under construction. SEE PARA 75-where the sensor devices are a LIDAR device and an imaging device, the formats that are useful for training the CNN include 3D point data, the format generated by the LIDAR device, and mpeg4 data, the format generated by the imaging device.)

the first subset of data comprising one or more data points containing geo-location information of one or more construction components associated with one or more corresponding constructed components at one of a manufacturing facility, fabrication yard, and a construction site;(see para 26-The sensor data from the LIDAR system is used to identify the 3D locations of the various components of the building, and the sensor data from the video camera is used to identify the colors of the various components. See para 43-A portion of the 3D point cloud data includes data from which physical properties of components related to building 105, such as 3D locations of various surface points of various components of or associated with building 105, can be derived)

Examiner note: According to the specification para 008- the digital twin contains at least one construction component associated with a corresponding constructed component at one of a manufacturing facility, fabrication yard, and a construction site. Examiner consider the trained CNN which is the class of artificial neural network that helps to identify some or all of the components of the building based on the received data of 205. Examiner consider the components of the construction project as a digital twin which is obtained by the use of CNN in the virtual environment.

for establishing a three-dimensional plan model of the construction project in the virtual environment using a second subset of the data; (see para 55-59-At block 210, the computer system receives data derived from design plan data of a reference structure. At block 220, the computer system identifies components related to the reference structure. In some embodiments, the design plan data of the reference structure includes labels for some or all of the components. In an example, the computer system reads the design plan data and generates data derived from the design plan data that is compatible with the CNN. The computer system then identifies some or all of the non-labeled components by use of the trained CNN.)

Examiner note: Examiner consider the planned components(220) is the 3D plan model that is compatible with the CNN. Design plan data is the second set of data.

the second subset of data comprising one or more data points containing geo-location information of one or more planned components; (see para 44-Robot 110, having access to design plan data, is able to utilize the design plan data to generate a 3D representation of building 105. For example, the boundaries of building 105 can be input to robot 110, the coordinates of a geo-fence can be transmitted to robot 110, etc., and robot 110 can use a navigation system, such as based on global position satellites (GPS) or autonomous navigation capabilities, to traverse the various portions of building 105, or of any other area related to the construction project. See para 49-Physical discrepancies can include, for example, a 3D progress view component being located at a different location as compared to its corresponding 3D design view component)

However, Ladha does not explicitly teach
overlaying the first subset of data in spatial relation with the second subset of data by placing both subsets of data on a common geo-coordinate grid of the virtual environment. 
digitally rendering a civil cross section of the digital twin overlaid with the plan model at a plane of the common geo-coordinate grid, the plane intersecting at least one of the one or more planned components;
a display interface for displaying the digital rendering of the civil cross section to enable determination of construction progress and identification of construction mismatches along the plane.


In the similar field of invention, Golparvar-Fard teaches overlaying the first subset of data in spatial relation with the second subset of data by placing both subsets of data on a common geo-coordinate grid of the virtual environment (see abstract-rectifying and transforming the 3D as-built model to a site coordinate system existing within a 3D as-planned building information model ("as-planned model"); and overlaying the 3D as-built model with the 3D as-planned model for joint visualization thereof to display progress towards completion of a structure shown in the 3D as-planned model. See para 66-67- the users may be allowed to select a set of corresponding control points from the as-built point cloud or the registered imagery and have those associated with the as-planned model. These points could be surveying control points or a set of points that represent the geospatial location of the site. Let there be n points from an as-planned and as-built model for registration. The points in the coordinate systems may be denoted by [rb,i] and [rp,i], respectively, where i is the number of corresponding points which ranges from 1 to n, and rb,i and rp,i be the Cartesian coordinates of the as-built and as-planned model, respectively.)

a display interface for displaying the digital rendering of the civil cross section to enable determination of construction progress and identification of construction mismatches along the plane. (see para 99-102-FIG. 13 shows the results of traversing, labeling, and re-projecting detected areas of as-built and as-planned environments. For the same image plane shown in FIG. 13(a), range images for both as-planned and as-built environments are generated. The SVM model was trained over the RH 112 image dataset and the hyper-plane that separates the progress/no-progress categories was automatically learned. see para 239-The display 3230 may act as an interface for the user to see the functioning of the processor 3208, or specifically as an interface with the software stored in the memory 3204 or the drive unit 3215. Also see para 228 and figure 31(b) foundation section-augmented image was generated by the construction management team to highlight the foundation sections that needed to be placed. see also claim 6-to track building progress based on an application of the unordered group of images to which is iteratively added on a daily basis, to update the 3D as-built model as compared to the 4D as-planned model.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring construction of a structure as disclosed by Ladha to include overlaying the first subset of data in spatial relation with the second subset of data by placing both subsets of data on a common geo-coordinate grid of the virtual environment and a display interface for displaying the digital rendering of the civil cross section to enable determination of construction progress and identification of construction mismatches along the plane as taught by Golparvar-Fard in the system of Ladha  in order to monitor the construction progression as compared to the final planned versions of constructed buildings, structures or manufactured products.(See Abstract)

The combination of Ladha and Golparvar-Fard does not teach digitally rendering a civil cross section of the digital twin overlaid with the plan model at a plane of the common geo-coordinate grid, the plane intersecting at least one of the one or more planned components. 

In the related field of invention, Bosche teaches digitally rendering a civil cross section of the digital twin overlaid with the plan model at a plane of the common geo-coordinate grid, the plane intersecting at least one of the one or more planned components; (See page 205-register as-built point cloud with the (as-planned) BIM model. The as-built point cloud data is registered in the coordinate system of the (as-planned) BIM model. Generate “virtual” as-planned point cloud. From Step (1), the locations of the scanners (when acquiring the as-built data) are now known in the coordinate system of the BIM model. It is thus possible to generate a “virtual” as-planned point cloud where the BIM model acts as the scanned scene. Extract circular cross-sections from the as-built and as-planned point clouds; see Section 3.1. Match the cross-sections extracted from the as-built point cloud to the cross-sections extracted from the as-planned point cloud; see Section 3.2. Matching is done by projecting the point orthogonally on the surfaces of all NObj objects of the 3D BIM model. and see page 207-From this, the system automatically detects 1176 as-planned circular cross-sections and 164 as-built circular cross-sections (see Fig. 7  Panels (c) and (d) show the as-built (orange) and as-planned (blue) cross-sections altogether  See section 2.1 and 2.2 -For detecting specified simple parametric surfaces, such as planes, cylinders, spheres and tori in point clouds, transform approaches have been considered, in particular the Hough transform that is used here (see Section 2.2 for details). See fig 2-3 and section 3.2 match cross-sections. See section 3.4-This method generates the best fitting centerline (filtering out any false cross-sections) from the group of cross-sections, and then uses this centerline along with the cross-sections radius to generate cylinders representing the straight pipe. In their approach, it is assumed that most cylindrical MEP components are built in orthogonal directions along the main axes of a facility(plane). Circular cross-sections should then be identifiable in 3D point cloud data slices taken along those three directions. The recognition of cylindrical pipes could then be inferred from the set of circular cross-sections detected in slices along each of the directions. Also with the matching technique see page 202- it has already been proven to be valuable for construction managers to help them track progress, control quality, monitor health, as well as create as-built 3D models of facilities.)) 


Examiner note : Applicant arguments is only based on fig 3 and is not clearly described in the specification whether the plane intersects one or more planned components. Bosche teaches digitally rendering a civil circular cross-section of the build objects overlaid with the planned MEP objects in 3D point clouds that helps the construction manager to track project progress in the construction site. The centerline along the circular cross-sections consists of build and planned MEP objects intersecting the plane surface. 



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring construction of a structure as disclosed by Ladha and Golparvar-Fard to include digitally rendering a civil cross section of the digital twin overlaid with the plan model at a plane of the common geo-coordinate grid, the plane intersecting at least one of the one or more planned components as taught by Bosche in the system of Ladha and Golparvar-Fard for robust automated comparison of as-built and as-planned cylindrical MEP works, thereby providing the basis for automated earned value tracking, automated percent-built-as-planned measures, and assistance for the delivery of as-built BIM models from as-designed ones. The proposed approach and its improved performance are validated using data acquired from an actual construction site. (See Abstract, Bosche)




Regarding claim 2 and 11
Ladha further teaches wherein the first subset of the data corresponds to construction site data acquired at the construction site, and the second subset of the data corresponds to project planning data. (See para 53-55- At block 205, a computer system receives data derived from sensor readings related to a structure under construction. the sensor data can be obtained by a robot with one or more sensors that roams a construction site related to a structure, by a drone with one or more sensors that flies around a construction site related to a structure, by a person with one or more sensors that walks around a construction site related to a structure, by an autonomous vehicle with one or more sensors that navigates around a construction site related to a structure. At block 210, the computer system receives data derived from design plan data of a reference structure.)

Examiner note: Examiner consider the first subset of the data is the received obtained from sensor readings related to a structure under construction and the second subset of the data is the received data derived from design plan data of a reference structure.

Regarding claim 6 and 16 
Ladha further teaches wherein a construction mismatch is determinable based on a comparison of the digital twin and the plan model along the plane in the virtual environment, wherein the construction mismatch constitutes at least one of a missing component mismatch and an out-of-tolerance mismatch. (See para 46- Examples of components of building 105 include a pipe, beam, wall, floor, ceiling, toilet, roof, door, door. Examples of physical properties of components include 3D locations of points on the surface of the component, the 3D location of the component. See para 60-63- the computer system compares data of the structure under construction to data of the reference structure in order to determine an alignment of the two data sets, such as by matching exterior walls and determining an alignment that causes the external walls of the two structures to be aligned. FIGS. 19A-C are illustrations depicting aligning data derived from a model of a building, such as the reference structure, and sensor data derived from a sensor reading of a building, such as a building under construction. At block 230, the computer system detects a discrepancy between a component of the structure under construction [corresponds to the digital twin] and a corresponding component of the reference structure [corresponds to the plan model]. The discrepancy detected can be any of various types of discrepancies. In some embodiments, the discrepancy is a physical discrepancy. Examples of physical discrepancies include a structure under construction component being located at a different location as compared to its corresponding reference structure component, being of an different dimension as compared to its corresponding reference structure component.)

Regarding claim 7
 Ladha does not explicitly teach wherein the display interface is configurable to display at least one of the digital twin, plan model, and overlay of the digital twin and plan model in at least one of a two-dimensional display mode, three-dimensional display mode, and a virtual reality display mode. 

However, Golparvar-Fard further teaches wherein the display interface is configurable to display at least one of the digital twin, plan model, and overlay of the digital twin and plan model in at least one of a two-dimensional display mode, three-dimensional display mode, and a virtual reality display mode. (See para 152- the underlying structure of the building components as well as the motion of the cameras (motion of the field engineer with camera) to be captured and represented in a virtual environment. FIG. 19 illustrates some of these images that are taken for progress monitoring, documenting quality and safety, site layout management as well as productivity analysis. see para 239-the computer system 3200 may include a display 3230, such as a liquid crystal display (LCD), a cathode ray tube (CRT), or any other display suitable for conveying information.)

Regarding claim 9 and 18
Ladha further teaches wherein the infrastructure module is further operable to generate a progress report that indicates the extent of completion of the construction project based on at least one of the missing component mismatch and out-of-tolerance mismatch. (See para 64-At block 235, the computer system estimates construction progress status based on the mapping and the discrepancy. With current systems, when a construction contractor, such as a drywall company, reports progress status, the report often gives credit for completed construction that has unacceptable levels of error due to an error being undetected. Further, since payments are made based on construction progress, once a payment is made for completing a portion of construction, and an error is later detected, the incentive for the construction contractor to rectify the error is reduced due to the construction contractor having already received payment for the construction.) 



Regarding claim 10
Ladha teaches a system for managing a construction project (see abstract- technique for monitoring construction of a structure. The components are mapped to corresponding components of an architect's three-dimensional design of the building, and the installation of the components is checked for accuracy.  see para 004-FIG. 2 is a flow diagram illustrating an example process of monitoring progress of a construction project) comprising:
receiving data associated with the construction project from a plurality of data sources through the communication interface; (see para 53-54-At block 205, a computer system receives data derived from sensor readings related to a structure under construction. Examples of sensors include a LIDAR device, an imaging device (e.g., a camera, a video camera, a mobile device, etc.--examples of mobile devices include a smartphone, a portable media device, a tablet computer, a laptop computer, a wearable device, etc.), a sonar device, a radar device, a humidity measuring device, a reflectivity measuring device, a temperature measuring device, a sound measuring device, a density measuring device, a chemical measuring device, a depth sensor, a Kinect sensor, among others. The sensor data can be of one portion of a structure, such as one room of a building, can be of an entire structure, can be of an entire structure and some amount of surrounding environment, etc.)

generating a three-dimensional digital twin of the construction project in a virtual environment using a first subset of the data, ((SEE PARA 56-At block 215, based on a convolution neural network (CNN), the computer system identifies components related to the structure under construction. SEE PARA 75-where the sensor devices are a LIDAR device and an imaging device, the formats that are useful for training the CNN include 3D point data, the format generated by the LIDAR device, and mpeg4 data, the format generated by the imaging device.)

the first subset of data comprising one or more data points containing geo-location information of one or more construction components associated with one or more corresponding constructed components at one of a manufacturing facility, fabrication yard, and a construction site;(see para 26-The sensor data from the LIDAR system is used to identify the 3D locations of the various components of the building, and the sensor data from the video camera is used to identify the colors of the various components. See para 43-A portion of the 3D point cloud data includes data from which physical properties of components related to building 105, such as 3D locations of various surface points of various components of or associated with building 105, can be derived)

Examiner note: According to the specification para 008- the digital twin contains at least one construction component associated with a corresponding constructed component at one of a manufacturing facility, fabrication yard, and a construction site. Examiner consider the trained CNN which is the class of artificial neural network that helps to identify some or all of the components of the building based on the received data of 205. Examiner consider the components of the construction project as a digital twin which is obtained by the use of CNN in the virtual environment.

establishing a three-dimensional plan model of the construction project in the virtual environment using a second subset of the data; (see para 55-59-At block 210, the computer system receives data derived from design plan data of a reference structure. At block 220, the computer system identifies components related to the reference structure. In some embodiments, the design plan data of the reference structure includes labels for some or all of the components. In an example, the computer system reads the design plan data and generates data derived from the design plan data that is compatible with the CNN. The computer system then identifies some or all of the non-labeled components by use of the trained CNN.)

Examiner note: Examiner consider the planned components(220) is the 3D plan model that is compatible with the CNN. Design plan data is the second set of data.

the second subset of data comprising one or more data points containing geo-location information of one or more planned components; (see para 44-Robot 110, having access to design plan data, is able to utilize the design plan data to generate a 3D representation of building 105. For example, the boundaries of building 105 can be input to robot 110, the coordinates of a geo-fence can be transmitted to robot 110, etc., and robot 110 can use a navigation system, such as based on global position satellites (GPS) or autonomous navigation capabilities, to traverse the various portions of building 105, or of any other area related to the construction project. See para 49-Physical discrepancies can include, for example, a 3D progress view component being located at a different location as compared to its corresponding 3D design view component)

However, Ladha does not explicitly teach
overlaying the first subset of data in spatial relation with the second subset of data by placing both subsets of data on a common geo-coordinate grid of the virtual environment. 
digitally rendering a civil cross section of the digital twin overlaid with the plan model at a plane of the common geo-coordinate grid, the plane intersecting at least one of the one or more planned components;
displaying the digital rendering of the civil cross section to enable determination of construction progress and identification of construction mismatches along the plane.


In the similar field of invention, Golparvar-Fard teaches overlaying the first subset of data in spatial relation with the second subset of data by placing both subsets of data on a common geo-coordinate grid of the virtual environment (see abstract-rectifying and transforming the 3D as-built model to a site coordinate system existing within a 3D as-planned building information model ("as-planned model"); and overlaying the 3D as-built model with the 3D as-planned model for joint visualization thereof to display progress towards completion of a structure shown in the 3D as-planned model. See para 66-67- the users may be allowed to select a set of corresponding control points from the as-built point cloud or the registered imagery and have those associated with the as-planned model. These points could be surveying control points or a set of points that represent the geospatial location of the site. Let there be n points from an as-planned and as-built model for registration. The points in the coordinate systems may be denoted by [rb,i] and [rp,i], respectively, where i is the number of corresponding points which ranges from 1 to n, and rb,i and rp,i be the Cartesian coordinates of the as-built and as-planned model, respectively.)

displaying the digital rendering of the civil cross section to enable determination of construction progress and identification of construction mismatches along the plane. (see para 99-102-FIG. 13 shows the results of traversing, labeling, and re-projecting detected areas of as-built and as-planned environments. For the same image plane shown in FIG. 13(a), range images for both as-planned and as-built environments are generated. The SVM model was trained over the RH 112 image dataset and the hyper-plane that separates the progress/no-progress categories was automatically learned. see para 239-The display 3230 may act as an interface for the user to see the functioning of the processor 3208, or specifically as an interface with the software stored in the memory 3204 or the drive unit 3215. Also see para 228 and figure 31(b) foundation section-augmented image was generated by the construction management team to highlight the foundation sections that needed to be placed. see also claim 6-to track building progress based on an application of the unordered group of images to which is iteratively added on a daily basis, to update the 3D as-built model as compared to the 4D as-planned model.)



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring construction of a structure as disclosed by Ladha to include overlaying the first subset of data in spatial relation with the second subset of data by placing both subsets of data on a common geo-coordinate grid of the virtual environment and displaying the digital rendering of the civil cross section to enable determination of construction progress and identification of construction mismatches along the plane as taught by Golparvar-Fard in the system of Ladha  in order to monitor the construction progression as compared to the final planned versions of constructed buildings, structures or manufactured products.(See Abstract)



The combination of Ladha and Golparvar-Fard does not teach digitally rendering a civil cross section of the digital twin overlaid with the plan model at a plane of the common geo-coordinate grid, the plane intersecting at least one of the one or more planned components. 

In the related field of invention, Bosche teaches digitally rendering a civil cross section of the digital twin overlaid with the plan model at a plane of the common geo-coordinate grid, the plane intersecting at least one of the one or more planned components; (See page 205-register as-built point cloud with the (as-planned) BIM model. The as-built point cloud data is registered in the coordinate system of the (as-planned) BIM model. Generate “virtual” as-planned point cloud. From Step (1), the locations of the scanners (when acquiring the as-built data) are now known in the coordinate system of the BIM model. It is thus possible to generate a “virtual” as-planned point cloud where the BIM model acts as the scanned scene. Extract circular cross-sections from the as-built and as-planned point clouds; see Section 3.1. Match the cross-sections extracted from the as-built point cloud to the cross-sections extracted from the as-planned point cloud; see Section 3.2. Matching is done by projecting the point orthogonally on the surfaces of all NObj objects of the 3D BIM model. and see page 207-From this, the system automatically detects 1176 as-planned circular cross-sections and 164 as-built circular cross-sections (see Fig. 7  Panels (c) and (d) show the as-built (orange) and as-planned (blue) cross-sections altogether) See section 2.1 and 2.2 -For detecting specified simple parametric surfaces, such as planes, cylinders, spheres and tori in point clouds, transform approaches have been considered, in particular the Hough transform that is used here (see Section 2.2 for details). See fig 2-3 and section 3.2 match cross-sections. See section 3.4-This method generates the best fitting centerline (filtering out any false cross-sections) from the group of cross-sections, and then uses this centerline along with the cross-sections radius to generate cylinders representing the straight pipe. In their approach, it is assumed that most cylindrical MEP components are built in orthogonal directions along the main axes of a facility(plane). Circular cross-sections should then be identifiable in 3D point cloud data slices taken along those three directions. The recognition of cylindrical pipes could then be inferred from the set of circular cross-sections detected in slices along each of the directions. Also with the matching technique see page 202- it has already been proven to be valuable for construction managers to help them track progress, control quality, monitor health, as well as create as-built 3D models of facilities.)) 


Examiner note : Applicant arguments is only based on fig 3 and is not clearly described in the specification whether the plane intersects one or more planned components. Bosche teaches digitally rendering a civil circular cross-section of the build objects overlaid with the planned MEP objects in 3D point clouds that helps the construction manager to track project progress in the construction site. The centerline along the circular cross-sections consists of build and planned MEP objects intersecting the plane surface. 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring construction of a structure as disclosed by Ladha and Golparvar-Fard to include digitally rendering a civil cross section of the digital twin overlaid with the plan model at a plane of the common geo-coordinate grid, the plane intersecting at least one of the one or more planned components as taught by Bosche in the system of Ladha and Golparvar-Fard for robust automated comparison of as-built and as-planned cylindrical MEP works, thereby providing the basis for automated earned value tracking, automated percent-built-as-planned measures, and assistance for the delivery of as-built BIM models from as-designed ones. The proposed approach and its improved performance are validated using data acquired from an actual construction site. (See Abstract, Bosche)




Regarding claim 14
Ladha further teaches wherein a spatial relation between a planned component and a construction component is determinable based on the geo-location data associated with a physical location of the corresponding constructed component at the construction site. (see para 61-the computer system identifies a first wall at a particular location with certain dimensions in the structure under construction, and identifies a second wall at the same particular location with the same dimensions in the reference structure, and maps the first wall and the second wall The computer system decides that the two walls are sufficiently similar to indicate a high likelihood of being corresponding walls)


Examiner note: Examiner consider the first wall as the construction component and the second wall as the planned component.


15.           Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Ladha al. (PUB NO: US 20180012125 A1), hereinafter Ladha, in view of Golparvar-Fard et al. (PUB NO: US 20130155058 A1), hereinafter Golparvar-Fard and further in view of Bosche et al. ("The value of integrating Scan-to-BIM and Scan-vs-BIM techniques for construction monitoring using laser scanning and BIM: The case of cylindrical MEP components.”), and still further further, in view of Finn et al. (PUB NO: US 20170256097 A1), hereinafter Finn.


Regarding claim 5 and 15
The combination of Ladha, Golparvar-Fard and Bosche does not teach wherein the infrastructure module is further operable to determine a ground truth of the ingested data based on at least one image obtained of a survey monument having known coordinates.
In the similar field of invention, Finn further teaches wherein the infrastructure module is further operable to determine a ground truth of the ingested data based on at least one image obtained of a survey monument having known coordinates.(see para 36- Position-determining algorithms may utilize the coordinates of the beacon devices 130A-D. Accordingly, the locations of the beacon devices 130A-D may be precisely determined (e.g., via the surveying equipment 112) to obtain real-world coordinates associated with each of the beacon devices 130A. See para 41- as shown in FIG. 3, the beacon devices 130A-D can include targets, such as a target image shown on the face of a beacon device 330)

Examiner note: Examiner consider the precisely determined location for the beacon devices (i.e. Image) as the ground truth ingested data for the known coordinates with the help of survey equipment. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring construction of a structure as disclosed by Ladha, Golparvar-Fard and Bosche to include wherein the infrastructure module is further operable to determine a ground truth of the ingested data based on at least one image obtained of a survey monument having known coordinates as taught by Finn in the system of Ladha, Golparvar-Fard  and Bosche in order to improve the presentation and planning of future projects in the fields of architecture, design, facility management, and construction. The beacon devices are placed at locations with precise, surveyed coordinates. The beacon devices communicate with a mobile device, such that an accurate position of the mobile device can be determined. The mobile device can also receive information about the project site, including a 3D digital model including a future physical element associated with specific real-world coordinates. A user may move around the project site, observing the project site through a display screen of the mobile device. Using the mobile device location, the 3D digital model, and the real-world coordinates for the future physical element, the mobile device can create an augmented reality image where the 3D digital model including the future physical element is overlaid onto a real-world image. The future physical element can be shown in its precise real-world coordinates. (See Para 002, 005, Finn)


16.           Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Ladha al. (PUB NO: US 20180012125 A1), hereinafter Ladha in view of Golparvar-Fard et al. (PUB NO: US 20130155058 A1), hereinafter Golparvar-Fard and further in view of Bosche et al. ("The value of integrating Scan-to-BIM and Scan-vs-BIM techniques for construction monitoring using laser scanning and BIM: The case of cylindrical MEP components.”), and still further, in view of Pettersson et al. (PUB NO: US 20150254376 A1).

Regarding claim 8 and 17
The combination of Ladha, Golparvar-Fard and Bosche does not teach a logistics service module to maintain a record to track the location and availability of at least one of tools, personnel, vehicles, transport systems, construction equipment, parts, components, sub-structures required for the construction project based on geo-location information contained in the at least one data point of the first subset of the data. 
In the similar field of invention, Pettersson teaches a logistics service module to maintain a record to track the location and availability of at least one of tools, personnel, vehicles, transport systems, construction equipment, parts, components, sub-structures required for the construction project based on geo-location information contained in the at least one data point of the first subset of the data.(see para 142-143- Typically at the location for engineering, procurement and construction, the support structure and the plant are virtually assembled from the parts based on CAD data, and a first virtual assembly of the support structure and the plant is generated. A list of needed parts is established and, depending on availability, it is determined which parts can be purchased as standard parts and which parts, as "special parts", have to be specially manufactured, eventually by a subcontractor, to whom then construction drawings are sent. The step of organizing the acquiring of the needed parts, including the mailing of purchase orders and requiring specification of delivery times, is performed using logistic means. The parts for the support structure are typically shipped by the supplier or subcontractor directly to the assembly or construction location, where the support structure is assembled and built from the parts.)

Examiner note: Examiner consider CAD data teaches by Pettersson as geo-location data which track the location and availability of at least one of tools, personnel, vehicles, transport systems, construction equipment, parts, components, sub-structures required for the construction project.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring construction of a structure as disclosed by Ladha, Golparvar-Fard and Bosche to include a logistics service module to maintain a record to track the location and availability of at least one of tools, personnel, vehicles, transport systems, construction equipment, parts, components, sub-structures required for the construction project based on geo-location information contained in the at least one data point of the first subset of the data as taught by Pettersson in the system of Ladha, Golparvar-Fard and Bosche for creating a virtual assembly of the structure, eventually including a support structure module of computerized design and construction tools. Thus, it helps in organizing the whole process for engineering, procurement and construction of a plant on a support structure is provided. (See para 61, Pettersson)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

17.           Claims 1, 2, 5-11 and 14-18 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150154318 A1 Detwiler et al.
Discussing the computer-implemented land planning System and Method, such as that designed to generate one or more conceptual fit solutions to a user-defined land development problem.
US 20120066178 A1 Omansky et al.
Discussing methods for construction field management and operations with building information modeling.
US 20170052680 A1 Chegini et al.
Discussing a method for managing and processing building plan documents including plan sheets. A toolbox of building project-related annotation tools comprising geometrical shapes and corresponding metadata indicating a criticality of a building project related defect is provided
18.               Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147